United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2978
                                  ___________

Leelyn J. Gorman,                     *
                                      *
           Appellant,                 *
                                      * On Appeal from the United States
v.                                    * District Court for the Southern District
                                      * of Iowa
Wells Manufacturing Corporation,      * [PUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                            Submitted: May 16, 2003
                             Filed: August 15, 2003
                                  ___________

Before BOWMAN, BYE, Circuit Judges, and ERICKSEN1, District Judge.
                             ___________

PER CURIAM



      Leelyn Gorman was employed by Wells Manufacturing Corp. in Centerville,
Iowa. In September of l998, she missed eight days of work, was 25 minutes late for
work one day and four hours late another. Pursuant to Wells’ policy, she presented
a disability certificate from her doctor for the absence. The doctor who signed the
disability certificate later informed Wells that he had not asked Gorman to stay

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, sitting by designation.
home; he did not know of any disability complications (Gorman was pregnant) during
the days in question; and that Gorman had been warned by his office about
malingering. Gorman was then fired.

      On appeal, Gorman argues that the District Court2 erred in granting summary
judgment to Wells on her ADA, Title VII, and Iowa Civil Rights Act disability and
sex discrimination claims. We have conducted a de novo review of the entire record,
and have carefully reviewed the briefs and arguments of counsel and we conclude that
there was no error in the District Court’s decision granting summary judgment. See
Whitley v. Peer Review Sys., Inc., 221F3d 1053, 1055 (8th Cir. 2000) (standard of
review). Accordingly, we affirm. See 8th Cir. R. 47B.


A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable James E. Gritzner, United States District Court Judge for the
Southern District of Iowa.

                                        -2-